Citation Nr: 1544244	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and anxiety disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to October 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Although the Veteran's June 2011 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Additional VA treatment records were added to the record following the issuance of the statement of the case in September 2013.  Although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision does not apply because this additional evidence was obtained by the AOJ and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  The additional VA treatment records are essentially duplicative of evidence of other evidence already of record and pertains to the presence of and current hepatitis C and a psychiatric disorder -elements of the claims already established at the time the new evidence was submitted.  The Board therefore finds that remand of the claim for consideration of the new evidence by the AOJ is not required and the Board will consider the claim on the merits. See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hepatitis C was first diagnosed in service.

2.  The Veteran's intravenous drug use during active service constituted willful misconduct.

3.  The Veteran's hepatitis C was a result of her intravenous drug use during service. 

4.  There is no credible supporting evidence that the claimed military sexual trauma occurred. 
5.  Any diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.

6.  The Veteran has currently diagnosed bipolar disorder and anxiety disorder.

7.  The Veteran's diagnosed bipolar disorder and anxiety disorder are not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in June 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Regarding the claim of service connection for PTSD based upon alleged personal sexual assault, the June 2011 notice letter to the Veteran notified her of the evidence not of record that was necessary to substantiate the claim (including evidence from sources other than the Veteran's service records that may corroborate the Veteran's account of the stressor incident), as well as of VA and the Veteran's respective duties for obtaining evidence.  

The Veteran's service treatment records, post-service VA and private treatment records, the May 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with her service connection claims in October and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hepatitis C, PTSD, bipolar disorder, and anxiety disorder are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Hepatitis C

The Veteran contends that she was first diagnosed with hepatitis C in service.  Specifically, the Veteran stated that she contracted hepatitis C as a result of a lack of medical precautions by service medical personnel.  For example, the Veteran stated that the medical personnel did not wear gloves and needles were not changed during the administration of shots to service members.  See May 2015 Board Hearing Transcript at pg. 7.   

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. 

In regard to service connection claims pertaining to hepatitis C in particular, VA has set forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  The medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  See VA Adjudication Procedure Manual, M21-1 III.iv.4.I.1.j.

VA has indicated that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  It is indicated that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use. Id. 

Initially, the medical evidence shows that the Veteran has a history of hepatitis B and C, as evidenced by VA and private treatment records.  The October 2011 VA examiner noted that the Veteran's hepatitic B and C were both diagnosed in 1979, during service.  As such, it is not disputed that she has a current disability of hepatitis C.

Next, although the Board finds that the Veteran was diagnosed with hepatitis C in service, the Board finds that the weight of the evidence, lay and medical, does demonstrates that hepatitis C is due to intravenous drug abuse during service which is the result of the Veteran's willful misconduct and service connection for hepatitis C is not warranted..

Service treatment records dated in September and October 1979 reflect that the Veteran was diagnosed with hepatitis.  Hepatitis was also noted in the September 1979 service separation examination report.  Service treatment records do not demonstrate any drug use in service.  

In a June 2011 statement, the Veteran stated that she began using heroin in 1982, after service separation.  

Upon review of all the evidence of record, the Board finds that the Veteran's statements regarding the onset date of her heroin use to be inconsistent and outweighed by other evidence of record.

For example, in a July 1986 VA treatment note, the Veteran was self-referred for detox.  During the admission evaluation, the Veteran reported that she started using heroin at age 17 (in 1977).  It was further noted that she developed daily heroin use in the Army while in Germany from 1978 to 1980.  She stopped using heroin in 1981 and 1982, but resumed heroin use in 1985.  

In an October 1990 VA social work report, it was noted that the Veteran again admitted herself for detox.  During the evaluation, a detailed history of the Veteran's alcohol and drug abuse was discussed.  Specifically, the Veteran reported that she started drinking at age 13 and had blackouts from the start.  At age 14, she used marijuana, mescaline, LSD, and experimented with various drugs.  The Veteran further stated that she joined the Army in August 1978 and had an honorable discharge.  It was specifically noted that the Veteran "began IV heroin + cocaine use while in the Army."  By the time she was 25 years old, she was using IV drugs daily.     

In a January 2000 statement from Dr. F.G. at the Lahey Clinic, the Veteran was noted to be interested in enrolling in the liver transplant program.  It was noted that the Veteran had hepatitis C "likely acquired approximately 20 years ago by IV drug use."  

In a November 2011 VA PTSD examination, the Veteran reported that when she first joined the military she was seeing a boyfriend who would send her drugs during basic training.  The Veteran noted that another female soldier who was gay
provided urine samples so that the Veteran would not disclose her sexual orientation. 

The Board finds that the Veteran's statements made in the course of treatment to her treating physicians and to medical professionals have greater probative value than the statements made pursuant to the VA compensation claim.  This is because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's statements that drug abuse began after service in 1982, to include intravenous drug use, are not credible and are outweighed by other evidence of record.  

The Veteran was also afforded a VA examination in October 2011 to assist in determining the likely etiology of her hepatitis C.  The examiner reviewed the evidence of record and opined that the Veteran's hepatitis C was less likely than not incurred in or caused by service.  In support of this opinion, the examiner noted that the Veteran was a clerk in Germany.  She did not have any blood transfusions, major surgery, did not work as a medic, and was not exposed to nursing professions.  According to the examiner, hepatitis C was not a disease that could be spread via casual contamination-only massive exposure to blood, blood products, needle sharing for IV drug abuse, etc.  The examiner further noted that, although not documented in service, the Veteran had a documented history of IV drug abuse.  The examiner stated that the "most plausible scenario" was the Veteran's IV drug use and transmission through needle sharing of the infection.  The examiner further noted that the Veteran also had evidence of a past hepatitis B infection.  This, according to the examiner, was evidence that further raised the possibility of "dirty needle as the instrument of viral transmission."

For these reasons, the Board finds that the weight of the evidence, to include the Veteran's own statements to medical professionals, demonstrates that the Veteran used IV drugs during service.  The October 2011 VA examiner also opined that the "most plausible" etiology of the Veteran's hepatitis C was from needle sharing as a result of IV drug use.  The Board finds that the Veteran's IV substance abuse and addiction constitutes willful misconduct, and service connection for hepatitis C based on IV or intranasal drug abuse cannot be established.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for hepatitis C is not warranted.


Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that she has PTSD as a result of miliary sexual trauma during service.  Specifically, the Veteran has reported that, during basic training she went to a bar and then woke up the next morning in a hotel room with one of her sergeants.  She further stated that she returned to the same bar on the next night and woke up on the following morning in a hotel with a different sergeant.  The Veteran maintains that she was raped by these men.  See June 2011 statement and November 2011 VA examination report; see also May 2015 Board Hearing Transcript. 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV or DSM 5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015). 

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. 

Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  
YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id; Patton, 12 Vet. App. at 278.

Upon review of all the evidence of record, lay and medical, the Board finds that the alleged stressor, military sexual trauma, is not corroborated by the evidence of record.

Service treatment records, to include the September 1979 service separation examination report, are negative for any complaints, diagnoses, or treatment for a psychiatric disorder or notations regarding in-service sexual assault.  The service personnel records show that she received disciplinary action for visiting the rooms of male soldiers against orders.  

The evidence also includes an October 1997 psychiatric report from the South Shore Mental Health Center.  During the evaluation, the Veteran reported having been sexually abused by a family member in her youth.  She also reported having been raped by four men in 1990, after service separation.  After conducting a mental status examination, the Veteran was diagnosed with major depressive disorder, dysthymic disorder, polysubstance dependence, and borderline personality disorder.  In a November 1997 psychopharmacologic evaluation, a diagnosis of major depressive disorder was provided.  An opinion as to the etiology of these psychiatric disorders was not provided.   

During a February 2006 Vet Center intake report, the Veteran stated that she was sexually assaulted eight weeks after she entered basic training.  She alleged that the assaulters were two drill sergeants.  According to the Veteran, there had been drinking the night before and she woke up in a hotel room the next morning.  The Veteran stated that she had been raped.  The diagnosis was bipolar disorder, rule out PTSD related to military sexual trauma.    

In a June 2011 VA mental health treatment note, the Veteran was diagnosed with Axis I: "bipolar depressed, mixed MST/PTSD."  The Veteran did not provide any specific details regarding the claimed in-service sexual assault.  

The Veteran was afforded a VA PTSD examination in November 2011.  During the evaluation, the Veteran reported having been sexually abused by her older brother from the age of 7 to 9.  During service, the Veteran stated that in basic training she went to a bar and then woke up the next morning in a hotel room with one of her sergeants with whom she denied having any romantic interest.  She returned to the same bar on the next night and woke up on the following morning in a hotel with a different sergeant.  She stated that she did not remember any details of what actually occurred and described being prone to frequent alcohol blackouts.  She felt this was embarrassing both times when she was driven back to the base.  Further, the Veteran stated that, after service and as secondary to her drug abuse habit, she found herself in countless situations in which she experienced beatings, robberies, and rapes.  She reported one gang rape by three men in 1990.  According to the Veteran, they drove by in a van, the Veteran entered the van due to the promise of drugs and alcohol, and was brutally raped.  The examiner diagnosed the Veteran with bipolar disorder and anxiety disorder with features of PTSD.

The November 2011 VA examiner then stated that the Veteran was a fair historian and had difficulty with recalling events and timelines.  The Veteran reported a
long history of sexual victimization starting at age 7 to 9 by her older brother.  She also reported symptoms of hypervigilance and mistrust starting in childhood.  The Veteran further reported a long history of heavy drug and alcohol use starting at age 15-16 including angel dust, THC, mescaline, marijuana, and drinking 1 quart of vodka on dates with her boyfriends.  The Veteran noted that use of alcohol in particular caused her to blackout such that she did not remember anything.  The Veteran noted that during basic training she was getting LSD mailed to her by her
boyfriend and was using bogus urine tests from a colleague for random drug tests.   The examiner further noted that during basic training she went to a bar and woke up the next morning in a hotel with one of her sergeants.  She went back to the same bar the next day and then woke up in bed the next morning with another sergeant.  The Veteran said that she could not remember the details, but noted that it was humiliating waking up the next day with them and being driven back to base.  When asked by the examiner how she knew if she was raped versus getting drunk and going home with these men, the Veteran said she did not know any details. 

With respect to the Veteran's anxiety disorder with PTSD symptoms, the Veteran denied nightmares, but reported daytime intrusive thoughts and images related to a gang rape by three men in 1990.  During that rape she was awake and remembered the violent details.  With regard to the alleged rape during the military, the Veteran reported that she occasionally thought about the embarrassment and low self-esteem she felt being driven back to the base.  According to the VA examiner, there were some inconsistencies in clinical notes about the alleged military sexual trauma.  The Veteran reported in clinical notes to her therapist in August 2006 that she woke up in a hotel room with three men - two of whom were her drill sergeants.  Today, however, the Veteran stated she woke up with only one of the sergeants on each successive morning.   

Based on this evidence, the November 2011 VA examiner stated that the Veteran did not describe her current symptoms as associated with the reported military sexual trauma, but with the gang rape by three men in 1990.  As such, the examiner opined that it was less likely than not that the Veteran's symptoms of anxiety disorder were caused by or the result of the Veteran's reported sexual encounters with drill sergeants in the military.

With respect to bipolar disorder, the November 2011 VA examiner stated that the Veteran's reported symptoms of depression began during childhood.  She also reported symptoms consistent with hypomania to occur during her teens.  The examiner opined that it was less likely than not that the Veteran's bipolar disorder symptoms were caused by or the result of the Veteran's military service.


The Board has carefully reviewed the evidence of record, include the lay evidence consisting of statements and testimony, as well as the medical evidence of record.  Upon review of the record, the Board finds that the weight evidence, to include lay and medical evidence, does not establish that the claimed stressor event occurred during military service in this Veteran's case.  The record does not show any objective evidence of the sexual assault.  Further, when asked by the November 2011 VA examiner how she knew that she had been raped by the two sergeants in service, as opposed to being intoxicated and going to a hotel room with the two men, the Veteran stated that she did not know any details.  In both statements and testimony, the Veteran was unable to provide any details of the claimed assaults and indicated that she believed that each man took advantage of her.  VA treatment records and Vet Center treatment records do not provide any additional supporting evidence or details regarding the alleged in-service sexual assault.   

Without such evidence, the diagnoses of PTSD in the record are not sufficient to establish service connection for PTSD.  VA treatment records show diagnoses of PTSD; however, such diagnoses are based on the Veteran's described history of a stressor in service that is not supported or shown to have factually occurred by corroborating evidence.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  

The medical evidence of record includes post-service treatment records which contain comments suggesting that mental health providers believed or assumed the Veteran's alleged military sexual trauma occurred, but such comments do not constitute probative evidence of such occurrence when the providers indicate no basis for knowledge of the events beyond the Veteran's own account.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the Board finds that the VA treatment records noting PTSD as due to military sexual trauma are not probative evidence establishing a nexus between PTSD and military service.  In this case, the predicate stressor event relied upon, the alleged military sexual trauma, is not shown to have actually occurred and is not corroborated.

Without credible supporting evidence of an in-service stressor, particularly, a personal assault during service, even unequivocal medical evidence that the Veteran has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.  

With respect to the Veteran's anxiety disorder, the November 2011 VA examiner stated that the Veteran did not describe her current symptoms as associated with the reported military sexual trauma, but with the gang rape by three men in 1990.  As such, the examiner opined that it was less likely than not that the Veteran's symptoms of anxiety disorder were caused by or the result of the Veteran's reported sexual encounters with drill sergeants in the military.

Regarding the Veteran's diagnosed bipolar disorder, the November 2011 VA examiner stated that the Veteran's reported symptoms of depression began during childhood.  She also reported symptoms consistent with hypomania to occur during her teens.  The examiner opined that it was less likely than not that the Veteran's bipolar disorder symptoms were caused by or the result of the veteran s military service.

The Board finds the November 2011 VA medical opinions regarding the Veteran's psychiatric disorder to be highly probative.  The examiner reviewed the claims file, discussed the evidence of record, interviewed the Veteran, and provided medical opinions supported by well-reasoned rationales.

For the reasons discussed above, the Board finds that the evidence of record weighs against a finding that the Veteran has a current psychiatric disorder that is related to service, to include PTSD as a result of military sexual trauma.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for hepatitis C is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and anxiety disorder is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


